United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         November 6, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-61067
                          Summary Calendar



     GILBERTO CESAR TZOC-GUTIERREZ;
     BLANCA MARICEL ZELAYA-ALVARADO;
     LUIS GILBERT TZOC-ZELAYA,

                                          Petitioners,

          versus

     JOHN ASHCROFT, U.S. Attorney General,

                                          Respondent.




                  Petition for Review of An Order
                of the Board of Immigration Appeals
                        BIA Nos. A77 799 254
                             A77 799 255
                             A77 799 256



Before GARWOOD, EMILIO M. GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Gilberto Cesar Tzoc-Gutierrez (Tzoc), his wife, Blanca Maricel

Zelaya-Alvardo, and their son, Luis Gilbert Tzoc-Zelaya, petition

for review of an order of the Board of Immigration Appeals (BIA)

summarily affirming the immigration judge’s (IJ) decision to deny


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
their     applications      for    asylum        and     withholding       of   removal.

Petitioners contend that the BIA’s decision offered no specific

reasons    for    upholding    the      IJ’s     decision      and,      therefore,    was

insufficient to deny relief and to provide a basis for this court’s

review.    We have previously held that the BIA’s summary affirmance

procedures do not deprive the court of a basis for judicial review

and do not violate due process.                 Soadjede v. Ashcroft, 324 F.3d

830, 832-33 (5th Cir. 2003).            Therefore, the petitioner’s argument

is foreclosed.

      Petitioners also contend that any mixed motivation to harm

Tzoc should have been construed in their favor and that the IJ

erred    in   concluding      that      Tzoc     could       have   relocated      within

Guatemala.       These issues lack merit and in any event were not

raised before the BIA and hence have not been administratively

exhausted.       See Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir.

2001).

      Finally, petitioners assert that the BIA’s decision was not

supported by substantial evidence.                After reviewing the record and

the   briefs,     we   conclude      that       the    decision     is     supported    by

substantial evidence and that the evidence in the record does not

compel a contrary conclusion.               See Mikhael v. INS, 115 F.3d 299,

302-04 (5th Cir. 1997); Chun v. INS, 40 F.3d 76, 79 (5th Cir.

1994);    Faddoul      v.   INS,   37    F.3d         185,   188    (5th    Cir.   1994).

Accordingly, the petition for review is


                                            2
DENIED.




   3